UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 08/31/2016 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for those series, as appropriate. Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Opportunistic Midcap Value Fund ANNUAL REPORT August 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H EF U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Board Members Information 30 Officers of the Fund 32 F O R M O R EI N F O R M AT I O N Back Cover Dreyfus Opportunistic Midcap Value Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Opportunistic Midcap Value Fund, covering the 12-month period from September 1, 2015 through August 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite tumultuous swings in market sentiment stemming from global economic developments, stocks and bonds generally produced strong returns over the reporting period. During the fall of 2015, investors reacted cautiously to sluggish global economic growth, plummeting commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp declines in equities in January 2016, but investor sentiment soon improved when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices rebounded. Stocks mostly rallied over the ensuing months, driving several broad measures of stock market performance to new record highs. In the bond market, aggressively accommodative monetary policies and robust investor demand for current income sent yields of high-quality sovereign bonds lower and their prices higher. Recently we have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company and industry fundamentals. This development—along with wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets—suggests that selectivity may be a more important determinant of investment success over the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation September 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2015 through August 31, 2016, as provided by David A. Daglio, James Boyd, and Dale Dutile, Primary Portfolio Managers Market and Fund Performance Overview For the 12-month period ended August 31, 2016, Dreyfus Opportunistic Midcap Value Fund’s Class A shares produced a total return of 3.95%, Class C shares returned 3.19%, Class I shares returned 4.23%, and Class Y shares returned 4.40%. 1 In comparison, the fund’s benchmark, the Russell Midcap ® Value Index (the “Index”), produced a 12.88% total return for the same period. 2 Mid-cap value stocks achieved double-digit returns as a rally over the reporting period’s second half more than erased losses from the first half. The fund lagged its benchmark, mainly due to shortfalls in the financials, health care, and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks to surpass the performance of the Index by investing in mid-cap companies with market capitalizations between $1 billion and $25 billion at the time of purchase. The fund’s portfolio managers identify potential investments through extensive fundamental and macro research conducted by the team’s dedicated sector specialists and primary portfolio managers. The fund focuses on individual stock selection to position the fund in stocks priced at a large discount to the portfolio managers’ view of their intrinsic value and a capital allocation discipline guided by market dislocations. The portfolio managers use an opportunistic value style in selecting stocks in an attempt to benefit from valuation inefficiencies and underappreciated fundamental prospects present in the marketplace. To do this, the portfolio managers use mid-cycle estimates, growth prospects, the identification of a revaluation catalyst, and competitive advantages as some of the factors in the valuation assessment. Stocks Advanced Strongly Despite Headwinds Stocks across all capitalization ranges proved volatile over the final months of 2015 as investors grew more averse to risks in light of persistently sluggish global growth. In January 2016, equity markets suffered particularly severe declines due to disappointing economic data in China, plunging commodity prices, and worries that higher short-term U.S. interest rates might weigh on the domestic economic recovery. The markets changed direction in mid-February, as investors responded positively to relatively strong U.S. economic data and better-than-expected corporate earnings. The market rally continued through the spring when monetary policymakers refrained from implementing additional rate hikes, commodity prices rebounded, and foreign currencies strengthened against the U.S. dollar. Although a referendum in the United Kingdom to leave the European Union introduced renewed market turmoil in late June, equity markets bounced back quickly, enabling the Index to post solidly positive returns for the reporting period overall. Income-Oriented Stocks Led Market’s Advance In a market environment motivated mainly by changing investor sentiment, companies exhibiting attractive fundamental characteristics were not rewarded to the extent they have been in the past. Investors seeking higher levels of income than were available from high-quality sovereign bonds turned instead to dividend-paying stocks generally in traditionally defensive market sectors, such as utilities and real estate investment trusts (REITs). Consequently, the fund’s security selections lagged market averages. 3 DISCUSSION OF FUND PERFORMANCE (continued) Results in the financials sector were particularly undermined by low interest rates, which investors worried might weigh on lenders’ profit margins. Consequently, fund holdings E*TRADE Financial and TD Ameritrade Holding underperformed. Meanwhile, residential real estate agency franchisor Realogy Holdings did not benefit as expected from a recovering housing market. In the health care sector, biopharmaceutical developer Vertex Pharmaceuticals was hurt by insurance reimbursement issues surrounding a new product, which dampened demand. Among consumer discretionary companies, office supplies retailer Staples struggled after a proposed merger was not approved by regulators, and kitchenware seller Williams-Sonoma languished when investors disregarded the company’s e-commerce growth opportunities. The fund produced better relative results in the materials sector, where rebounding commodity prices benefited Newmont Mining and Yamana Gold . In addition, paint manufacturer Valspar was acquired by a former rival, and the fund benefited from favorable timing in the trading of agricultural commodities producer Mosaic. Finally, underweighted exposure to the energy sector enabled the fund to cushion the impact of industry-wide weakness, and a new position in natural gas distributor Cheniere Energy rallied strongly when commodity prices bounced back during the spring. In the industrials sector, water infrastructure components supplier Xylem was rewarded during the market rally for strong fundamentals, and Ingersoll-Rand was bolstered by generally improved investor sentiment. Maintaining a Focus on Fundamentals In our analysis, investors are likely to return their focus to underlying company fundamentals as global economic and political conditions stabilize. We have maintained the fund’s research-driven investment approach, which favors mid-cap companies we have identified as having attractive valuations and underappreciated cash flow potential. As of the reporting period’s end, we have identified an ample number of stocks meeting our criteria in the financials, information technology, and industrials sectors, but relatively few in the more richly valued utilities, REITs, and consumer staples sectors. September 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Russell Midcap ® Value Index is a widely accepted, unmanaged index of medium-cap stock market performance and measures the performance of those Russell mid-cap companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Opportunistic Midcap Value Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Russell Midcap Value Index † Source: Lipper Inc. †† The total return figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 5/30/08 (the inception date for Class C shares), not reflecting the applicable sales charges for Class A shares. The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 5/30/08 (the inception date for Class I shares), not reflecting the applicable sales charges for Class A shares. The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Opportunistic Midcap Value Fund on 8/31/06 to a $10,000 investment made in the Russell Midcap Value Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a widely accepted, unmanaged index of medium-cap stock market performance and measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 8/31/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 9/29/95 -2.04% 11.54% 8.39% without sales charge 9/29/95 3.95% 12.87% 9.04% Class C shares with applicable redemption charge † 5/30/08 2.36% 12.01% 8.33% †† without redemption 5/30/08 3.19% 12.01% 8.33% †† Class I shares 5/30/08 4.23% 13.14% 9.25% †† Class Y shares 7/1/13 4.40% 13.10% †† 9.15% †† Russell Midcap Value Index 12.88% 15.03% 7.98% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 5/30/08 (the inception date for Class C shares), not reflecting the applicable sales charges for Class A shares. The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 5/30/08 (the inception date for Class I shares), not reflecting the applicable sales charges for Class A shares. The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Midcap Value Fund from March 1, 2016 to August 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.21% for Class A, 1.94% for Class C, .92% for Class I and .80% for Class Y, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS August 31, 2016 Common Stocks - 98.8% Shares Value ($) Banks - 3.9% Capital One Financial 469,451 33,612,692 First Republic Bank 266,446 20,505,684 Capital Goods - 10.4% HD Supply Holdings 1,200,686 a 43,356,771 Hubbell 364,683 39,498,816 Ingersoll-Rand 101,903 6,928,385 Regal Beloit 71,400 4,378,962 Snap-on 138,639 21,251,972 Textron 708,497 28,942,102 Consumer Durables & Apparel - 2.0% PVH 260,455 Consumer Services - 1.7% Houghton Mifflin Harcourt 539,651 a 8,607,433 Royal Caribbean Cruises 202,377 14,391,028 Diversified Financials - 24.0% E*TRADE Financial 2,214,318 a 58,413,709 Intercontinental Exchange 149,763 42,236,161 Leucadia National 2,711,105 51,917,661 Raymond James Financial 710,195 41,312,043 SLM 6,196,142 a 45,944,393 Synchrony Financial 2,273,508 63,271,728 TD Ameritrade Holding 867,436 28,508,284 Energy - 2.0% Cheniere Energy 643,468 a Food, Beverage & Tobacco - 2.6% Archer-Daniels-Midland 829,012 Insurance - 4.6% Assurant 310,688 27,822,110 FNF Group 959,327 36,157,035 Materials - 5.3% Mosaic 1,634,933 b 49,162,435 Newmont Mining 262,687 10,045,151 8 Common Stocks - 98.8% (continued) Shares Value ($) Materials - 5.3% (continued) Potash Corp of Saskatchewan 740,411 13,401,439 Media - 3.2% CBS, Cl. B 777,191 39,660,057 Sinclair Broadcast Group, Cl. A 179,551 5,113,613 Pharmaceuticals, Biotechnology & Life Sciences - 8.2% Agilent Technologies 347,175 16,310,282 Akorn 1,061,852 a 28,585,056 Jazz Pharmaceuticals 248,645 a 30,789,710 Mylan 882,419 a 37,379,269 Retailing - 6.7% Bed Bath & Beyond 123,437 5,723,774 LKQ 574,785 a 20,743,991 Staples 4,562,931 39,058,689 Tiffany & Co. 88,072 b 6,285,699 Williams-Sonoma 392,799 b 20,676,939 Semiconductors & Semiconductor Equipment - 2.8% Maxim Integrated Products 553,810 22,551,143 United Microelectronics, ADR 9,051,076 16,835,001 Software & Services - 5.5% Broadridge Financial Solutions 207,223 14,360,554 CommVault Systems 161,815 a 8,339,945 eBay 538,055 a 17,303,849 First Data, Cl. A 1,067,844 a 14,864,389 Fortinet 216,155 a 7,811,842 Intuit 115,157 12,834,248 Technology Hardware & Equipment - 10.4% Amphenol, Cl. A 377,784 23,539,721 Ciena 1,147,071 a 24,604,673 Corning 1,133,565 25,720,590 FEI 74,374 7,918,600 FLIR Systems 470,439 14,503,634 Hewlett Packard Enterprise 356,986 7,668,059 Keysight Technologies 867,671 a 26,403,229 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 98.8% (continued) Shares Value ($) Technology Hardware & Equipment - 10.4% (continued) Viavi Solutions 1,749,503 a 13,611,133 Transportation - 3.8% Hertz Global Holdings 465,089 a 22,910,284 Norfolk Southern 311,570 29,256,423 Utilities - 1.7% Calpine 1,888,355 a Total Common Stocks (cost $1,234,686,670) Master Limited Partnership - .8% Diversified Financials - .8% Blackstone Group LP (cost $8,242,659) 403,456 Other Investment - .2% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $3,006,949) 3,006,949 c Investment of Cash Collateral for Securities Loaned - 1.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $18,406,000) 18,406,000 c Total Investments (cost $1,264,342,278) 101.1% Liabilities, Less Cash and Receivables (1.1%) Net Assets 100.0% ADR—American Depository Receipt LP—Limited Partnership a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2016, the value of the fund’s securities on loan was $75,059,390 and the value of the collateral held by the fund was $77,660,493, consisting of cash collateral of $18,406,000 and U.S. Government & Agency securities valued at $59,254,493. c Investment in affiliated money market mutual fund. 10 Portfolio Summary (Unaudited) † Value (%) Diversified Financials 24.8 Capital Goods 10.4 Technology Hardware & Equipment 10.4 Pharmaceuticals, Biotechnology & Life Sciences 8.2 Retailing 6.7 Software & Services 5.5 Materials 5.3 Insurance 4.6 Banks 3.9 Transportation 3.8 Media 3.2 Semiconductors & Semiconductor Equipment 2.8 Food, Beverage & Tobacco 2.6 Consumer Durables & Apparel 2.0 Energy 2.0 Consumer Services 1.7 Utilities 1.7 Money Market Investments 1.5 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES August 31, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $75,059,390)—Note 1(b): Unaffiliated issuers 1,242,929,329 1,377,608,797 Affiliated issuers 21,412,949 21,412,949 Cash 176,378 Receivable for investment securities sold 14,477,199 Dividends and securities lending income receivable 1,349,385 Receivable for shares of Common Stock subscribed 318,490 Prepaid expenses 73,411 1,415,416,609 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,201,323 Liability for securities on loan—Note 1(b) 18,406,000 Payable for investment securities purchased 9,939,865 Payable for shares of Common Stock redeemed 1,863,118 Interest payable—Note 2 3,447 Accrued expenses 427,872 31,841,625 Net Assets ($) 1,383,574,984 Composition of Net Assets ($): Paid-in capital 1,232,798,901 Accumulated undistributed investment income—net 1,905,676 Accumulated net realized gain (loss) on investments 14,190,939 Accumulated net unrealized appreciation (depreciation) on investments 134,679,468 Net Assets ($) 1,383,574,984 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 796,685,948 76,886,464 492,694,132 17,308,440 Shares Outstanding 25,118,651 2,681,261 15,569,904 545,740 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended August 31, 2016 Investment Income ($): Income: Cash dividends (net of $249,173 foreign taxes withheld at source): Unaffiliated issuers 20,632,206 Affiliated issuers 25,482 Income from securities lending—Note 1(b) 101,886 Total Income 20,759,574 Expenses: Management fee—Note 3(a) 11,932,283 Shareholder servicing costs—Note 3(c) 4,692,469 Distribution fees—Note 3(b) 668,265 Prospectus and shareholders’ reports 137,909 Custodian fees—Note 3(c) 120,828 Directors’ fees and expenses—Note 3(d) 113,603 Registration fees 94,827 Professional fees 75,565 Loan commitment fees—Note 2 24,609 Interest expense—Note 2 12,574 Miscellaneous 43,518 Total Expenses 17,916,450 Less—reduction in fees due to earnings credits—Note 3(c) (2,968) Net Expenses 17,913,482 Investment Income—Net 2,846,092 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 33,387,974 a Net unrealized appreciation (depreciation) on investments (9,528,738) Net Realized and Unrealized Gain (Loss) on Investments 23,859,236 Net Increase in Net Assets Resulting from Operations 26,705,328 a Includes net realized gain of $10,278,766 for securities redeemed-in-kind. See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2016 2015 Operations ($): Investment income—net 2,846,092 1,009,372 Net realized gain (loss) on investments 33,387,974 364,285,092 Net unrealized appreciation (depreciation) on investments (9,528,738) (490,058,264) Net Increase (Decrease) in Net Assets Resulting from Operations 26,705,328 Dividends to Shareholders from ($): Investment income—net: Class A - (1,486,128) Class I (378,487) (3,415,093) Class Y (201,480) (95,271) Net realized gain on investments: Class A (163,514,213) (134,482,192) Class C (18,133,204) (12,676,901) Class I (95,819,995) (101,601,362) Class Y (12,858,708) (2,100,596) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 144,471,285 325,561,801 Class C 9,703,250 32,333,148 Class I 141,009,615 491,709,342 Class Y 9,901,433 74,744,792 Dividends reinvested: Class A 148,969,232 125,099,846 Class C 14,641,322 9,693,034 Class I 88,032,264 96,450,364 Class Y 12,714,335 1,960,207 Cost of shares redeemed: Class A (424,844,330) (610,472,279) Class C (46,692,551) (20,205,410) Class I (562,111,303) (788,832,838) Class Y (69,663,961) (15,214,634) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,181,645,152 2,839,439,122 End of Period 1,383,574,984 2,181,645,152 Undistributed investment income—net 1,905,676 576,363 14 Year Ended August 31, 2016 2015 Capital Share Transactions (Shares): Class A Shares sold 4,722,794 8,137,340 Shares issued for dividends reinvested 5,163,578 3,215,108 Shares redeemed (13,754,633) (15,199,740) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 346,788 866,037 Shares issued for dividends reinvested 558,402 267,394 Shares redeemed (1,629,615) (543,447) Net Increase (Decrease) in Shares Outstanding 589,984 Class I a Shares sold 4,618,348 12,271,844 Shares issued for dividends reinvested 3,065,191 2,493,547 Shares redeemed b (16,927,149) (19,773,668) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 335,763 1,897,175 Shares issued for dividends reinvested 442,084 50,573 Shares redeemed (2,381,985) (380,984) Net Increase (Decrease) in Shares Outstanding 1,566,764 a During the period ended August 31, 2016, 164 Class C shares representing $5,387 were exchanged for 152 Class I shares. b During the period ended August 31, 2016, 6,020,293 shares amounting to $216,790,748 were redeemed-in-kind resulting in a net realized gain on investments of $10,278,766. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended August 31, Class A Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 36.97 43.17 38.27 29.47 31.19 Investment Operations: Investment income (loss)—net a .03 (.02) .05 .03 .07 Net realized and unrealized gain (loss) on investments .82 (1.79) 9.10 8.83 3.34 Total from Investment Operations .85 (1.81) 9.15 8.86 3.41 Distributions: Dividends from investment income—net - (.05) - (.06) (.23) Dividends from net realized gain on investments (6.10) (4.34) (4.25) - (4.90) Total Distributions (6.10) (4.39) (4.25) (.06) (5.13) Net asset value, end of period 31.72 36.97 43.17 38.27 29.47 Total Return (%) b 3.95 (4.72) 25.32 30.11 13.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.21 1.18 1.15 1.18 1.22 Ratio of net expenses to average net assets 1.21 1.18 1.15 1.18 1.22 Ratio of net investment income (loss) to average net assets .11 (.05) .12 .08 .25 Portfolio Turnover Rate 101.68 74.05 67.49 91.31 71.25 Net Assets, end of period ($ x 1,000) 796,686 1,071,713 1,417,535 1,079,346 979,628 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 16 Year Ended August 31, Class C Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 34.26 40.55 36.44 28.22 30.24 Investment Operations: Investment (loss)—net a (.18) (.29) (.26) (.24) (.16) Net realized and unrealized gain (loss) on investments .70 (1.66) 8.62 8.46 3.20 Total from Investment Operations .52 (1.95) 8.36 8.22 3.04 Distributions: Dividends from investment income—net - (.16) Dividends from net realized gain on investments (6.10) (4.34) (4.25) - (4.90) Total Distributions (6.10) (4.34) (4.25) - (5.06) Net asset value, end of period 28.68 34.26 40.55 36.44 28.22 Total Return (%) b 3.19 (5.41) 24.35 29.13 12.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.94 1.90 1.92 1.97 2.03 Ratio of net expenses to average net assets 1.94 1.90 1.92 1.97 2.03 Ratio of net investment (loss) to average net assets (.62) (.77) (.66) (.72) (.56) Portfolio Turnover Rate 101.68 74.05 67.49 91.31 71.25 Net Assets, end of period ($ x 1,000) 76,886 116,683 114,179 46,708 22,538 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class I Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 36.83 43.01 38.12 29.38 31.21 Investment Operations: Investment income—net a .12 .09 .15 .10 .14 Net realized and unrealized gain (loss) on investments .81 (1.78) 9.07 8.77 3.32 Total from Investment Operations .93 (1.69) 9.22 8.87 3.46 Distributions: Dividends from investment income—net (.02) (.15) (.08) (.13) (.39) Dividends from net realized gain on investments (6.10) (4.34) (4.25) - (4.90) Total Distributions (6.12) (4.49) (4.33) (.13) (5.29) Net asset value, end of period 31.64 36.83 43.01 38.12 29.38 Total Return (%) 4.23 (4.43) 25.62 30.26 13.71 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 .89 .90 .97 1.00 Ratio of net expenses to average net assets .90 .89 .90 .97 1.00 Ratio of net investment income to average net assets .39 .22 .37 .27 .48 Portfolio Turnover Rate 101.68 74.05 67.49 91.31 71.25 Net Assets, end of period ($ x 1,000) 492,694 913,852 1,282,578 856,830 155,210 a Based on average shares outstanding. See notes to financial statements. 18 Year Ended August 31, Class Y Shares 2016 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 36.93 43.12 38.12 37.48 Investment Operations: Investment income—net b .16 .13 .19 .02 Net realized and unrealized gain (loss) on investments .83 (1.78) 9.17 .62 Total from Investment Operations .99 (1.65) 9.36 .64 Distributions: Dividends from investment income—net (.10) (.20) (.11) - Dividends from net realized gain on investments (6.10) (4.34) (4.25) - Total Distributions (6.20) (4.54) (4.36) - Net asset value, end of period 31.72 36.93 43.12 38.12 Total Return (%) 4.40 (4.34) 26.02 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .78 .80 .83 d Ratio of net expenses to average net assets .78 .80 .83 d Ratio of net investment income to average net assets .53 .30 .50 d Portfolio Turnover Rate 101.68 74.05 67.49 91.31 Net Assets, end of period ($ x 1,000) 17,308 79,397 25,147 1 a From July 1, 2013 (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Midcap Value Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek to surpass the performance of the Russell Midcap ® Value Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 700 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (350 million shares authorized), Class C (125 million shares authorized), Class I (125 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 20 The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 21 NOTES TO FINANCIAL STATEMENTS (continued) used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: 22 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 1,336,309,593 - - Equity Securities - Foreign Common Stocks † 30,236,440 - - Master Limited Partnership † 11,062,764 - - Mutual Funds 21,412,949 - - † See Statement of Investments for additional detailed categorizations. At August 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended August 31, 2016, The Bank of New York Mellon 23 NOTES TO FINANCIAL STATEMENTS (continued) earned $26,161 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended August 31, 2016 were as follows: Affiliated Investment Company Value 8/31/2015 ($) Purchases ($) Sales ($) Value 8/31/2016 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares - 318,655,347 300,249,347 18,406,000 1.3 Dreyfus Institutional Preferred Government Plus Money Market Fund † 18,497,781 607,535,248 623,026,080 3,006,949 .2 Total † Formerly Dreyfus Institutional Preferred Plus Money Market Fund. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2016, the fund did not incur any interest or penalties. 24 Each tax year in the four–year period ended August 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2016, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,905,676, undistributed capital gains $43,085,187 and unrealized appreciation $105,785,220. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2016 and August 31, 2015 were as follows: ordinary income $27,165,334 and $68,462,559, and long-term capital gains $263,740,753 and $187,394,984, respectively. During the period ended August 31, 2016, as a result of permanent book to tax differences, primarily due to the tax treatment for gains from redemptions-in-kind, dividend reclassification and limited partnerships, the fund decreased accumulated undistributed investment income-net by $936,812, decreased accumulated net realized gain (loss) on investments by $9,341,954 and increased paid-in-capital by $10,278,766. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2016, was approximately $938,500 with a related weighted average annualized interest rate of 1.34%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund's average daily net assets and is payable monthly. 25 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended August 31, 2016, the Distributor retained $12,621 from commissions earned on sales of the fund’s Class A shares and $16,608 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended August 31, 2016, Class C shares were charged $668,265 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2016 , Class A and Class C shares were charged $2,213,375 and $222,755, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended August 31, 2016, the fund was charged $113,500 for transfer agency services and $8,667 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2,968. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended August 31, 2016, the fund was charged $120,828 pursuant to the custody agreement. 26 During the period ended August 31, 2016, the fund was charged $9,967 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $881,059, Distribution Plan fees $49,277, Shareholder Services Plan fees $185,931, custodian fees $56,761, Chief Compliance Officer fees $6,416 and transfer agency fees $21,879. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2016, amounted to $1,622,742,543 and $2,433,874,350, respectively. At August 31, 2016 , the cost of investments for federal income tax purposes was $1,293,236,526; accordingly, accumulated net unrealized appreciation on investments was $105,785,220, consisting of $186,612,278 gross unrealized appreciation and $80,827,058 gross unrealized depreciation. 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Opportunistic Midcap Value Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Opportunistic Midcap Value Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2016, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2016 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Opportunistic Midcap Value Fund at August 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 27, 2016 28 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 84.80% of the ordinary dividends paid during the fiscal year ended August 31, 2016 as qualifying for the corporate dividends received deduction. Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $27,165,335 represents the maximum amount that may be considered qualified dividend income. The fund also hereby reports $.5587 per share as a short-term capital gain distribution and $5.5426 per share as a long-term capital gain distribution paid on December 15, 2015. Shareholders will receive notification in early 2017 of the percentage applicable to the preparation of their 2016 income tax returns. 29 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (73) Board Member (2006) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 49 ————— David P. Feldman (76) Board Member (1996) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 35 ————— Ehud Houminer (76) Board Member (1993) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 59 ————— 30 Lynn Martin (76) Board Member (2012) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 35 ————— Robin A. Melvin (52) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (77) Board Member (2006) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 35 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L. Toia, Emeritus Board Member 31 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 136 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market, Municipal Bond and Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since September 1982. 32 GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income and Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 161 portfolios). He is 59 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 61 investment companies (comprised of 156 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Distributor since 1997. 33 For More Information Dreyfus Opportunistic Midcap Value Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: Class A: DMCVX Class C: DVLCX Class I: DVLIXClass Y: DMCYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0258AR0816 Dreyfus Opportunistic Small Cap Fund ANNUAL REPORT August 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 23 Important Tax Information 24 Board Members Information 25 Officers of the Fund 27 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Opportunistic Small Cap Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Opportunistic Small Cap Fund, covering the 12-month period from September 1, 2015 through August 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite tumultuous swings in market sentiment stemming from global economic developments, stocks and bonds generally produced strong returns over the reporting period. During the fall of 2015, investors reacted cautiously to sluggish global economic growth, plummeting commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp declines in equities in January 2016, but investor sentiment soon improved when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices rebounded. Stocks mostly rallied over the ensuing months, driving several broad measures of stock market performance to new record highs. In the bond market, aggressively accommodative monetary policies and robust investor demand for current income sent yields of high-quality sovereign bonds lower and their prices higher. Recently we have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company and industry fundamentals. This development—along with wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets—suggests that selectivity may be a more important determinant of investment success over the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation September 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2015 through August 31, 2016, as provided by David A. Daglio, James Boyd, and Dale Dutile, Primary Portfolio Managers Market and Fund Performance Overview For the 12-month period ended August 31, 2016, Dreyfus Opportunistic Small Cap Fund produced a total return of 1.34%. 1 In comparison, the fund’s benchmark, the Russell 2000 ® Index (the “Index”), produced a total return of 8.59%. 2 Small-cap stocks achieved relatively strong returns as a rally over the reporting period’s second half more than erased losses from the first half. The fund lagged its benchmark, mainly due to shortfalls in the financials, industrials, and health care sectors. The Fund’s Investment Approach The fund seeks capital appreciation. The fund normally invests at least 80% of its assets in the stocks of small-cap companies. The fund currently considers small-cap companies to be those companies with market capitalizations that fall within the range of companies in the Index. Stocks are selected for the fund’s portfolio based primarily on bottom-up fundamental analysis. The fund’s team of portfolio managers uses a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company, and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the company’s operating divisions with the firm’s economic balance sheet. Mid-cycle estimates, growth prospects, and competitive advantages are some of the factors used in the valuation assessment. A company’s stated and hidden liabilities and assets are included in the portfolio manager’s economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the fund’s investable universe. The fund’s portfolio managers invest in stocks that they believe have attractive reward-to-risk opportunities and may actively adjust the fund’s portfolio to reflect new developments. Stocks Advanced Strongly Despite Headwinds Stocks across all capitalization ranges proved volatile over the final months of 2015 as investors grew more averse to risks in light of persistently sluggish global growth. In January 2016, equity markets suffered particularly severe declines due to disappointing economic data in China, plunging commodity prices, and worries that higher short-term interest rates from the Federal Reserve Board (the “Fed”) might weigh on the U.S. economic recovery. The markets changed direction in mid-February, as investors responded positively to relatively strong U.S. economic data and better-than-expected corporate earnings. The market rally continued through the spring when the Fed refrained from implementing additional rate hikes, commodity prices rebounded, and foreign currencies strengthened against the U.S. dollar. Although a referendum in the United Kingdom to leave the European Union introduced renewed market turmoil in late June, equity markets bounced back quickly, enabling the Index to post solidly positive returns for the reporting period overall. 3 DISCUSSION OF FUND PERFORMANCE (continued) Income-Oriented Stocks Led Market’s Advance In a market environment motivated mainly by changing investor sentiment, companies exhibiting attractive fundamental characteristics were generally not rewarded to the extent they have been in the past. Investors seeking higher levels of income than were available from high-quality sovereign bonds turned instead to dividend-paying stocks in traditionally defensive market sectors, such as utilities and real estate investment trusts (REITs). Consequently, the fund’s security selections lagged market averages. Results in the financials sector were particularly undermined by low interest rates, which investors worried might weigh on lenders’ profit margins. Consequently, fund holdings SVB Financial and South State Corporation underperformed. Meanwhile, residential real estate agency franchisor Realogy Holdings did not benefit as expected from a recovering housing market. In the industrials sector, staffing specialists TrueBlue and Korn/Ferry International encountered weaker-than-expected demand, and carpet tiles supplier Interface was hurt by sluggish commercial construction trends. The health care sector was hampered by disappointing outcomes of some new product trials, including a next-generation heart pump from HeartWare and a topical Botox product from Revance Therapeutics . The fund produced better relative results in the materials sector, where rebounding commodity prices benefited miners New Gold and Yamana Gold . Specialty chemicals producer OMNOVA Solutions advanced after divesting unprofitable and lower-margin business lines. The fund also fared relatively well through underweighted exposure to the struggling energy sector. Strong stock selections in the information technology sector included flat-panel manufacturer Universal Display, communications equipment makers Lumentum Holdings and Viavi Solutions, and storage systems specialist CommVault Systems. Maintaining a Focus on Fundamentals In our analysis, investors are likely to return their focus to underlying company fundamentals as global economic and political conditions stabilize. We have maintained the fund’s research-driven investment approach, which favors companies we have identified as having attractive valuations and underappreciated cash flow prospects. As of the reporting period’s end, we have identified an ample number of stocks meeting our criteria in the information technology, financials, and industrials sectors, but relatively few in the more richly valued utilities, REITs, and consumer staples sectors. September 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Russell 2000 ® Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 ® Index. The Russell 3000 ® Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Opportunistic Small Cap Fund and the Russell 2000 Index Average Annual Total Returns as of 8/31/16 1 Year 5 Years 10 Years Fund 1.34% 13.47% 10.68% Russell 2000 Index 8.59% 12.85% 7.04% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Opportunistic Small Cap Fund on 8/31/06 to a $10,000 investment made in the Russell 2000 Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses. The Index is an unmanaged index and is composed of the 2,000 smallest companies in the Russell 3000 Index. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic Small Cap Fund from March 1, 2016 to August 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.10%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS August 31, 2016 Common Stocks - 98.9% Shares Value ($) Banks - 12.4% Ameris Bancorp 303,174 10,556,519 Columbia Banking System 196,349 6,487,371 FCB Financial Holdings, Cl. A 452,606 a 17,334,810 First Busey 124,355 2,903,689 First Interstate BancSystem, Cl. A 333,145 10,240,877 Pinnacle Financial Partners 192,193 10,895,421 Simmons First National, Cl. A 98,208 4,929,060 South State 138,221 10,503,414 SVB Financial Group 232,542 a 25,826,114 Capital Goods - 5.5% CLARCOR 98,138 6,425,095 Proto Labs 86,659 a,b 4,741,980 Simpson Manufacturing 362,886 15,923,438 TASER International 241,991 a,b 6,553,116 Thermon Group Holdings 540,997 a 10,186,973 Commercial & Professional Services - 4.2% Interface 283,284 5,008,461 Knoll 127,869 3,383,414 Steelcase, Cl. A 645,855 9,649,074 TrueBlue 723,133 a 15,800,456 Consumer Durables & Apparel - 1.5% WCI Communities 622,149 a Consumer Services - 2.5% Fogo De Chao 114,335 a 1,402,890 Houghton Mifflin Harcourt 861,177 a 13,735,773 Potbelly 357,257 a 4,630,051 Diversified Financials - 10.4% FNFV Group 646,164 a 8,329,054 Green Dot, Cl. A 380,692 a 8,832,054 Investment Technology Group 477,448 7,343,150 Landcadia Holdings 303,399 3,061,296 Raymond James Financial 389,439 22,653,667 SLM 3,566,014 a 26,441,994 7 STATEMENT OF INVESTMENTS (continued) Common Stocks - 98.9% (continued) Shares Value ($) Diversified Financials - 10.4% (continued) Square, Cl. A 531,265 b 6,476,120 Exchange-Traded Funds - .1% iShares Russell 2000 ETF 9,080 b Health Care Equipment & Services - 3.6% Adeptus Health, Cl. A 346,783 a,b 14,759,084 Brookdale Senior Living 847,480 a 14,585,131 Insurance - .3% Assurant 27,302 Materials - 4.7% Methanex 861,832 b 24,993,128 New Gold 680,554 a,b 3,259,854 OMNOVA Solutions 953,238 a 9,532,380 Media - 4.8% Gray Television 305,018 a 3,425,352 Media General 170,220 a 3,007,787 Nexstar Broadcasting Group, Cl. A 291,737 b 15,380,375 Sinclair Broadcast Group, Cl. A 588,489 b 16,760,167 Pharmaceuticals, Biotechnology & Life Sciences - 8.7% Akorn 89,565 a 2,411,090 Flamel Technologies, ADR 769,511 a,b 10,288,362 Flexion Therapeutics 323,849 a 5,401,801 GW Pharmaceuticals, ADR 213,782 a,b 17,476,679 Revance Therapeutics 620,332 a,b 8,715,665 Sangamo BioSciences 548,362 a,b 2,352,473 TherapeuticsMD 3,422,299 a 23,545,417 Retailing - 4.9% Lithia Motors, Cl. A 244,970 20,276,167 Office Depot 4,496,380 16,546,678 Staples 279,617 2,393,522 Semiconductors & Semiconductor Equipment - 7.6% Applied Micro Circuits 1,219,425 a 8,511,586 Cavium 380,604 a,b 21,192,031 Microsemi 151,249 a 6,043,910 8 Common Stocks - 98.9% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 7.6% (continued) Teradyne 997,785 21,013,352 Veeco Instruments 202,248 a 3,978,218 Software & Services - 5.5% CommVault Systems 531,691 a 27,403,354 CoreLogic 137,781 a 5,651,777 Envestnet 114,685 a 4,531,204 Infoblox 172,804 a 3,708,374 Silver Spring Networks 230,387 a 3,144,783 Technology Hardware & Equipment - 15.3% Ciena 1,011,856 a 21,704,311 Fabrinet 217,486 a 8,442,807 Infinera 673,720 a 5,780,518 Keysight Technologies 267,837 a 8,150,280 Lumentum Holdings 324,004 11,379,020 Methode Electronics 397,284 14,560,459 ScanSource 300,233 a 10,270,971 Sierra Wireless 619,423 a,b 8,684,310 Universal Display 263,021 a,b 15,147,379 Viavi Solutions 2,390,633 a 18,599,125 Transportation - 6.6% ArcBest 205,318 3,759,373 Avis Budget Group 688,868 a 24,888,801 Knight Transportation 592,136 b 16,639,022 Werner Enterprises 338,891 7,821,604 Utilities - .3% Calpine 191,833 a Total Common Stocks (cost $701,042,000) Other Investment - 1.6% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $12,473,420) 12,473,420 c 9 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned - 8.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $65,913,277) 65,913,277 c Total Investments (cost $779,428,697) 108.7% Liabilities, Less Cash and Receivables (8.7%) Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2016, the value of the fund’s securities on loan was $70,682,080 and the value of the collateral held by the fund was $72,731,746, consisting of cash collateral of $65,913,277 and U.S. Government & Agency securities valued at $6,818,469. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Technology Hardware & Equipment 15.3 Banks 12.4 Diversified Financials 10.4 Money Market Investments 9.8 Pharmaceuticals, Biotechnology & Life Sciences 8.7 Semiconductors & Semiconductor Equipment 7.6 Transportation 6.6 Capital Goods 5.5 Software & Services 5.5 Retailing 4.9 Media 4.8 Materials 4.7 Commercial & Professional Services 4.2 Health Care Equipment & Services 3.6 Consumer Services 2.5 Consumer Durables & Apparel 1.5 Insurance .3 Utilities .3 Exchange-Traded Funds .1 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES August 31, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $70,682,080)—Note 1(b): Unaffiliated issuers 701,042,000 794,039,754 Affiliated issuers 78,386,697 78,386,697 Cash 520,051 Receivable for investment securities sold 8,787,891 Dividends and securities lending income receivable 404,867 Receivable for shares of Common Stock subscribed 103,972 Prepaid expenses 17,907 882,261,139 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 753,262 Liability for securities on loan—Note 1(b) 65,913,277 Payable for investment securities purchased 12,189,295 Payable for shares of Common Stock redeemed 545,239 Accrued expenses 118,934 79,520,007 Net Assets ($) 802,741,132 Composition of Net Assets ($): Paid-in capital 725,777,004 Accumulated investment (loss)—net (3,191,973) Accumulated net realized gain (loss) on investments (12,841,653) Accumulated net unrealized appreciation (depreciation) on investments 92,997,754 Net Assets ($) 802,741,132 Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 27,061,112 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Year Ended August 31, 2016 Investment Income ($): Income: Cash dividends (net of $76,587 foreign taxes withheld at source): Unaffiliated issuers 6,891,681 Affiliated issuers 17,397 Income from securities lending—Note 1(b) 684,786 Total Income 7,593,864 Expenses: Management fee—Note 3(a) 6,040,487 Shareholder servicing costs—Note 3(b) 2,552,873 Custodian fees—Note 3(b) 95,527 Directors’ fees and expenses—Note 3(c) 66,732 Professional fees 64,629 Prospectus and shareholders’ reports 41,412 Registration fees 31,765 Loan commitment fees—Note 2 11,045 Interest expense—Note 2 8,619 Miscellaneous 24,846 Total Expenses 8,937,935 Less—reduction in fees due to earnings credits—Note 3(b) (2,800) Net Expenses 8,935,135 Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 14,972,795 Net unrealized appreciation (depreciation) on investments (8,400,423) Net Realized and Unrealized Gain (Loss) on Investments 6,572,372 Net Increase in Net Assets Resulting from Operations 5,231,101 See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2016 2015 Operations ($): Investment (loss)—net (1,341,271) (3,844,450) Net realized gain (loss) on investments 14,972,795 28,084,691 Net unrealized appreciation (depreciation) on investments (8,400,423) (56,776,643) Net Increase (Decrease) in Net Assets Resulting from Operations 5,231,101 Dividends to Shareholders from ($): Investment income—net (2,920,964) - Net realized gain on investments (30,554,710) (136,261,066) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 158,035,790 278,711,391 Dividends reinvested 25,215,603 110,475,587 Cost of shares redeemed a (292,501,076) (442,670,410) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 940,235,388 1,162,516,288 End of Period 802,741,132 940,235,388 Accumulated investment (loss)—net (3,191,973) (3,847,924) Capital Share Transactions (Shares): Shares sold 5,626,484 8,621,489 Shares issued for dividends reinvested 867,410 3,648,467 Shares redeemed (10,309,536) (13,799,475) Net Increase (Decrease) in Shares Outstanding a During the period ended August 31, 2015, 7,011,133 shares amounting to $223,795,369 were redeemed-in-kind resulting in a net realized gain on investments of $8,264,606. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended August 31, 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 30.45 35.87 34.70 26.02 24.90 Investment Operations: Investment (loss)—net a (.05) (.13) (.13) (.09) (.13) Net realized and unrealized gain (loss) on investments .43 .17 5.70 8.77 4.27 Total from Investment Operations .38 .04 5.57 8.68 4.14 Distributions: Dividends from investment income—net (.10) - Dividends from net realized gain on investments (1.07) (5.46) (4.40) - (3.02) Total Distributions (1.17) (5.46) (4.40) - (3.02) Net asset value, end of period 29.66 30.45 35.87 34.70 26.02 Total Return (%) 1.34 .18 16.95 33.36 18.81 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 1.09 1.10 1.13 1.19 Ratio of net expenses to average net assets 1.11 1.09 1.10 1.13 1.19 Ratio of net investment (loss) to average net assets (.17) (.41) (.35) (.29) (.52) Portfolio Turnover Rate 82.01 74.06 88.69 94.62 85.92 Net Assets, end of period ($ x 1,000) 802,741 940,235 1,162,516 850,685 595,337 a Based on average shares outstanding. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic Small Cap Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 15 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and 16 financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 719,775,686 - - 719,775,686 Equity Securities—Foreign Common Stocks † 73,145,140 - - 73,145,140 Exchange—Traded Funds 1,118,928 - - 1,118,928 Mutual Funds 78,386,697 - - 78,386,697 † See Statement of Investments for additional detailed categorizations. At August 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 17 NOTES TO FINANCIAL STATEMENTS (continued) Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended August 31, 2016, The Bank of New York Mellon earned $153,388 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended August 31, 2016 were as follows: 18 Affiliated Investment Company Value 8/31/2015 ($) Purchases ($) Sales ($) Value 8/31/2016 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares 69,388,897 597,458,480 600,934,100 65,913,277 8.2 Dreyfus Institutional Preferred Government Plus Money Market Fund † 5,945,821 251,080,702 244,553,103 12,473,420 1.6 Total 9.8 † Formerly Dreyfus Institutional Preferred Plus Money Market Fund. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2016, the fund did not incur any interest or penalties. Each tax year in the four–year period ended August 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2016, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $5,572,906 and unrealized appreciation $87,427,637. In addition, the fund had $3,311,649 of capital 19 NOTES TO FINANCIAL STATEMENTS (continued) losses realized after October 31, 2015 and late year ordinary losses of $1,578,954, which were deferred for tax purposes to the first day of the following fiscal year. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. As a result of the fund’s merger with Dreyfus Emerging Leaders Fund, capital losses of $5,572,906 are available to offset future realized gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual limitation. If not applied, these acquired capital losses expire in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2016 and August 31, 2015 were as follows: ordinary income $2,918,692 and $37,560,707, and long-term capital gains $30,556,982 and $98,700,359, respectively. During the period ended August 31, 2016, as a result of permanent book to tax differences, primarily due to the tax treatment for dividend reclassification, passive foreign investment companies, taxable over-distribution and real estate investment trusts, the fund increased accumulated undistributed investment income-net by $4,918,186, decreased accumulated net realized gain (loss) on investments by $1,607,332 and decreased paid-in capital by $3,310,854. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is 20 charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2016 was approximately $742,400 with a related weighted average annualized interest rate of 1.16%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at an annual rate of .25% of the value of the fund’s average daily net assets. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2016, the fund was charged $2,013,496 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended August 31, 2016, the fund was charged $99,826 for transfer agency services and $8,114 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2,800. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. 21 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended August 31, 2016, the fund was charged $95,527 pursuant to the custody agreement. During the period ended August 31, 2016, the fund was charged $9,967 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $509,539, Shareholder Services Plan fees $169,847, custodian fees $46,110, Chief Compliance Officer fees $6,416 and transfer agency fees $21,350. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2016, amounted to $662,981,125 and $807,774,323, respectively. At August 31, 2016 , the cost of investments for federal income tax purposes was $784,998,814; accordingly, accumulated net unrealized appreciation on investments was $87,427,637, consisting of $122,241,119 gross unrealized appreciation and $34,813,482 gross unrealized depreciation. NOTE 5—Subsequent Event: On September 8, 2016, the Board approved, effective September 30, 2016, a proposal to commence offering Class I and Class Y shares as new classes of shares of the fund, and the redesignation of existing shares as Investor shares. 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Opportunistic Small Cap Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Opportunistic Small Cap Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2016, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2016 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Opportunistic Small Cap Fund at August 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York October 27, 2016 23 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended August 31, 2016 as qualifying for the corporate dividends received deduction. Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $2,918,692 represents the maximum amount that may be considered qualified dividend income. The fund also hereby reports $1.0722 per share as a long-term capital gain distribution paid on December 16, 2015. Shareholders will receive notification in early 2017 of the percentage applicable to the preparation of their 2016 income tax returns. 24 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (73) Board Member (2006) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 49 ————— David P. Feldman (76) Board Member (1996) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 35 ————— Ehud Houminer (76) Board Member (1993) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 59 ————— 25 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Lynn Martin (76) Board Member (2012) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 35 ————— Robin A. Melvin (52) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (77) Board Member (2006) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 35 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L. Toia, Emeritus Board Member 26 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 136 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market, Municipal Bond and Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since September 1982. 27 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income and Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 161 portfolios). He is 59 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 61 investment companies (comprised of 156 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Distributor since 1997. 28 NOTES 29 For More Information Dreyfus Opportunistic Small Cap Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: DSCVX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0253AR0816 Dreyfus Opportunistic U.S. Stock Fund ANNUAL REPORT August 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H EF U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 19 Report of Independent Registered Public Accounting Firm 27 Important Tax Information 28 Board Members Information 29 Officers of the Fund 31 F O RM O R E I N F O R M AT I O N Back Cover Dreyfus Opportunistic U.S. Stock Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Opportunistic U.S. Stock Fund, covering the 12-month period from September 1, 2015 through August 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite tumultuous swings in market sentiment stemming from global economic developments, stocks and bonds generally produced strong returns over the reporting period. During the fall of 2015, investors reacted cautiously to sluggish global economic growth, plummeting commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp declines in equities in January 2016, but investor sentiment soon improved when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices rebounded. Stocks mostly rallied over the ensuing months, driving several broad measures of stock market performance to new record highs. In the bond market, aggressively accommodative monetary policies and robust investor demand for current income sent yields of high-quality sovereign bonds lower and their prices higher. Recently we have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company and industry fundamentals. This development—along with wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets—suggests that selectivity may be a more important determinant of investment success over the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation September 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2015 through August 31, 2016, as provided by David A. Daglio and Elizabeth Slover, Primary Portfolio Managers Market and Fund Performance Overview For the 12-month period ended August 31, 2016, Dreyfus Opportunistic U.S. Stock Fund’s Class A shares produced a total return of 2.07%, Class C shares returned 1.33%, Class I shares returned 2.37%, and Class Y shares returned 2.37%. 1 In comparison, the fund’s benchmark, the Russell 3000 ® Index (the “Index”), produced a total return of 11.44%. 2 U.S. stocks generally achieved double-digit returns when a rally over the reporting period’s second half more than erased losses from the first half. Shortfalls in the information technology, health care, and financials sectors dampened the fund’s results compared to its benchmark. The Fund’s Investment Approach The fund seeks long-term capital appreciation. The fund normally invests at least 80% of its assets in the stocks of publicly traded companies located in the United States. The fund may invest in the stocks of companies of any market capitalization and may hold growth or value stocks or a blend of both. Stocks are selected for the fund’s portfolio based on a combination of fundamental, bottom-up research, macro insights, and risk management. With support from a team of research analysts, we use a disciplined, opportunistic investment approach to identify stocks of companies that we believe to be attractive from a valuation and fundamental standpoint, including those that are trading materially below our estimate of intrinsic market value, those that have strong or improving fundamentals, and those that have a revaluation catalyst. We focus on understanding the current fundamentals driving a company’s profits and cash flow, valuing the liabilities most likely to impact the company’s business, and evaluating business conditions most likely to affect the company’s prospects for future growth. Stocks Advanced Strongly Despite Headwinds Stocks across all capitalization ranges proved volatile over the final months of 2015 in the midst of persistently sluggish global growth. In January 2016, equity markets suffered particularly severe declines due to disappointing economic data in China, plunging commodity prices, and worries that higher short-term interest rates might weigh on the U.S. economic recovery. The markets changed direction in mid-February, as investors responded positively to relatively strong U.S. economic data and better-than-expected corporate earnings. The market rally continued through the spring when U.S. monetary policymakers refrained from implementing additional rate hikes, commodity prices rebounded, and foreign currencies strengthened against the U.S. dollar. Although a referendum in the United Kingdom to leave the European Union introduced renewed market turmoil in June, equity markets bounced back quickly, enabling the Index to post solidly positive returns for the reporting period overall. Income-Oriented Stocks Led Market’s Advance In this environment, companies generally were not rewarded for exhibiting attractive fundamental characteristics. Instead, investors seeking higher levels of income than were available from high-quality sovereign bonds turned to dividend-paying stocks in traditionally defensive market sectors, such as utilities and real estate investment trusts (REITs). Consequently, the fund’s security selections lagged market averages. 3 DISCUSSION OF FUND PERFORMANCE (continued) Results in the information technology sector also were undermined by network management company Infoblox and thin film equipment specialist Veeco Instruments , which have not yet achieved expected business turnarounds. In the health care sector, results were hampered when smaller drug developers, such as Jazz Pharmaceuticals and Flamel Technologies , succumbed to negative industry trends stemming from waning new product pipelines and pricing pressures. The financials sector was hampered by persistently low interest rates, which investors worried might weigh on the profit margins of fund holdings such as SVB Financial , E*TRADE Financial and Synchrony Financial. Meanwhile, residential real estate agency franchisor Realogy Holdings did not benefit as expected from a recovering housing market. The fund produced better relative results in the energy sector, where a cautious investment posture helped cushion the impact of the commodities-related downturn. Our timing proved favorable when we began to increase the fund’s energy holdings in the spring through a new investment in Pioneer Natural Resources, which has lowered operating costs while increasing production. Internet retailer Amazon.com ranked as the top contributor in the consumer staples sector, and media companies CBS Corp. and Interpublic Group benefited from greater advertising spending. Finally, in the materials sector, paint manufacturer Valspar was acquired by a former rival, and the fund benefited from favorable timing in the trading of agricultural commodities producer Mosaic . Maintaining a Focus on Fundamentals In our analysis, investors are likely to return their focus to underlying company fundamentals as global economic and political conditions stabilize. We have maintained the fund’s research-driven investment approach, which favors companies with attractive valuations and underappreciated cash flow potential. As of the reporting period’s end, we have identified an ample number of stocks meeting our criteria in the information technology and financials sectors, but relatively few in the more richly valued utilities, REITs, and consumer staples sectors. September 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions. The Russell 3000 ® Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Opportunistic U.S. Stock Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Russell 3000 Index † Source: Lipper Inc. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 5/1/15 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Opportunistic U.S. Stock Fund on 12/20/11 (inception date) to a $10,000 investment made in the Russell 3000 Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 8/31/16 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 12/20/11 -3.82% 13.96% without sales charge 12/20/11 2.07% 15.40% Class C shares with applicable redemption charge † 12/20/11 0.35% 14.52% without redemption 12/20/11 1.33% 14.52% Class I shares 12/20/11 2.37% 15.67% Class Y shares 5/1/15 2.37% †† 15.68% †† Russell 3000 Index 12/31/11 11.44% 14.73% ††† Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 5/1/15 (the inception date for Class Y shares). ††† For comparative purposes, the value of the Index on 12/31/11 is used as the beginning value on 12/20/11. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Opportunistic U.S. Stock Fund from March 1, 2016 to August 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.20% for Class A, 1.95% for Class C, .95% for Class I and .95% for Class Y, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS August 31, 2016 Common Stocks - 100.2% Shares Value ($) Banks - 6.5% Bank of America 65,245 1,053,054 Citigroup 15,558 742,739 Capital Goods - 5.6% Honeywell International 6,801 793,745 Snap-on 4,867 746,062 Consumer Services - 1.1% Penn National Gaming 21,388 a Diversified Financials - 14.5% BlackRock 2,038 759,787 E*TRADE Financial 19,029 a 501,985 Intercontinental Exchange 3,712 1,046,858 SLM 62,471 a 463,222 Synchrony Financial 43,208 1,202,479 Energy - 7.3% Pioneer Natural Resources 6,291 1,126,404 Superior Energy Services 51,434 865,634 Exchange-Traded Funds - 3.9% SPDR S&P rust 2,480 539,102 Vanguard S&P 500 ETF 2,702 539,103 Food, Beverage & Tobacco - 5.6% Coca-Cola 13,187 572,711 ConAgra Foods 9,665 450,486 Molson Coors Brewing, Cl. B 4,922 503,619 Health Care Equipment & Services - 4.7% Abbott Laboratories 14,460 607,609 Brookdale Senior Living 39,042 a 671,913 Insurance - 2.0% Marsh & McLennan Cos. 8,269 Media - 3.7% CBS, Cl. B 10,839 553,114 8 Common Stocks - 100.2% (continued) Shares Value ($) Media - 3.7% (continued) Starz, Cl. A 14,583 a 454,844 Pharmaceuticals, Biotechnology & Life Sciences - 4.9% Allergan 2,372 a 556,329 Mylan 18,499 a 783,618 Retailing - 6.6% Amazon.com 1,472 a 1,132,203 J.C. Penney 40,477 a,b 381,698 Staples 35,879 307,124 Semiconductors & Semiconductor Equipment - 10.6% Broadcom 3,878 684,157 Mellanox Technologies 6,297 a 276,061 Microchip Technology 10,801 b 668,690 Power Integrations 11,043 644,911 Xilinx 11,414 618,753 Software & Services - 18.4% Alphabet, Cl. C 1,286 a 986,426 Facebook, Cl. A 5,472 a 690,129 Fortinet 17,561 a 634,655 HubSpot 9,812 a 546,921 Oracle 23,667 975,554 salesforce.com 9,034 a 717,480 Splunk 8,286 a,b 482,577 Technology Hardware & Equipment - 1.8% Amphenol, Cl. A 7,862 Transportation - 3.0% Union Pacific 8,540 Total Common Stocks (cost $25,188,580) Other Investment - .4% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $117,172) 117,172 c 9 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned - 3.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $860,269) 860,269 c Total Investments (cost $26,166,021) 103.8% Liabilities, Less Cash and Receivables (3.8%) Net Assets 100.0% ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2016, the value of the fund’s securities on loan was $1,320,818 and the value of the collateral held by the fund was $1,364,274, consisting of cash collateral of $860,269 and U.S. Government & Agency securities valued at $504,005. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 18.4 Diversified Financials 14.5 Semiconductors & Semiconductor Equipment 10.6 Energy 7.3 Retailing 6.6 Banks 6.5 Capital Goods 5.6 Food, Beverage & Tobacco 5.6 Pharmaceuticals, Biotechnology & Life Sciences 4.9 Health Care Equipment & Services 4.7 Exchange-Traded Funds 3.9 Media 3.7 Money Market Investments 3.6 Transportation 3.0 Insurance 2.0 Technology Hardware & Equipment 1.8 Consumer Services 1.1 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES August 31, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $1,320,818)—Note 1(b): Unaffiliated issuers 25,188,580 27,449,977 Affiliated issuers 977,441 977,441 Cash 2,738 Dividends and securities lending income receivable 29,151 Receivable for shares of Common Stock subscribed 891 Prepaid expenses 12,304 28,472,502 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 29,852 Liability for securities on loan—Note 1(b) 860,269 Payable for shares of Common Stock redeemed 141,654 Accrued expenses 46,221 1,077,996 Net Assets ($) 27,394,506 Composition of Net Assets ($): Paid-in capital 27,215,096 Accumulated undistributed investment income—net 10,992 Accumulated net realized gain (loss) on investments (2,092,979) Accumulated net unrealized appreciation (depreciation) on investments 2,261,397 Net Assets ($) 27,394,506 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 19,133,175 3,684,145 4,576,228 958.46 Shares Outstanding 979,508 195,006 232,051 48.59 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Year Ended August 31, 2016 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 384,003 Affiliated issuers 317 Income from securities lending—Note 1(b) 3,209 Total Income 387,529 Expenses: Management fee—Note 3(a) 231,511 Shareholder servicing costs—Note 3(c) 86,398 Registration fees 59,649 Professional fees 49,590 Distribution fees—Note 3(b) 24,629 Custodian fees—Note 3(c) 13,211 Prospectus and shareholders’ reports 8,733 Directors’ fees and expenses—Note 3(d) 2,611 Loan commitment fees—Note 2 477 Interest expense—Note 2 222 Miscellaneous 20,466 Total Expenses 497,497 Less—reduction in expenses due to undertaking—Note 3(a) (122,057) Less—reduction in fees due to earnings credits—Note 3(c) (183) Net Expenses 375,257 Investment Income—Net 12,272 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (2,068,186) Net unrealized appreciation (depreciation) on investments 1,746,372 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2016 2015 a Operations ($): Investment income (loss)—net 12,272 (47,713) Net realized gain (loss) on investments (2,068,186) 1,270,648 Net unrealized appreciation (depreciation) on investments 1,746,372 (1,874,142) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A (662,767) (675,244) Class C (100,280) (44,845) Class I (385,925) (264,021) Class Y (32) - Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 9,915,500 14,045,615 Class C 2,449,294 1,503,448 Class I 5,544,984 3,494,463 Class Y - 1,000 Dividends reinvested: Class A 659,450 670,979 Class C 99,756 43,988 Class I 229,916 8,670 Cost of shares redeemed: Class A (11,964,075) (7,702,320) Class C (714,856) (251,226) Class I (8,588,008) (152,058) Increase (Decrease) in Net Assets from Capital Stock Transactions 11,662,559 Total Increase (Decrease) in Net Assets 10,027,242 Net Assets ($): Beginning of Period 31,221,091 21,193,849 End of Period 27,394,506 31,221,091 Undistributed investment income—net 10,992 - 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended August 31, 2016 2015 a Capital Share Transactions (Shares): Class A Shares sold 517,464 678,661 Shares issued for dividends reinvested 33,006 34,604 Shares redeemed (642,865) (386,173) Net Increase (Decrease) in Shares Outstanding 327,092 Class C Shares sold 128,867 74,344 Shares issued for dividends reinvested 5,134 2,314 Shares redeemed (38,658) (12,492) Net Increase (Decrease) in Shares Outstanding 95,343 64,166 Class I Shares sold 282,875 168,114 Shares issued for dividends reinvested 11,422 445 Shares redeemed (470,680) (7,431) Net Increase (Decrease) in Shares Outstanding 161,128 Class Y Shares sold - 48.59 a Effective May 1, 2015, the fund commenced offering Class Y shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Class A Shares Year Ended August 31, 2016 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 19.76 20.62 17.75 14.49 12.50 Investment Operations: Investment income (loss)—net b .01 (.05) (.02) (.01) .02 Net realized and unrealized gain (loss) on investments .41 c .26 c 4.55 4.08 1.97 Total from Investment Operations .42 .21 4.53 4.07 1.99 Distributions: Dividends from investment income—net - - (.00) d (.09) - Dividends from net realized gain on investments (.65) (1.07) (1.66) (.72) - Total Distributions (.65) (1.07) (1.66) (.81) - Net asset value, end of period 19.53 19.76 20.62 17.75 14.49 Total Return (%) e 2.07 1.12 26.73 29.30 15.92 f Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.60 1.69 1.86 2.93 7.51 g Ratio of net expenses to average net assets 1.20 1.20 1.20 1.20 1.20 g Ratio of net investment income (loss) to average net assets .06 (.25) (.09) (.04) .18 g Portfolio Turnover Rate 199.63 147.86 111.14 142.83 46.51 f Net Assets, end of period ($x 1,000) 19,133 21,176 15,355 3,118 61 a From December 20, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. d Amount represents less than $.01 per share. e Exclusive of sales charge. f Not annualized. g Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Class C Shares Year Ended August 31, 2016 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 19.27 20.28 17.61 14.42 12.50 Investment Operations: Investment (loss)—net b (.13) (.20) (.17) (.10) (.05) Net realized and unrealized gain (loss) on investments .40 c .26 c 4.50 4.01 1.97 Total from Investment Operations .27 .06 4.33 3.91 1.92 Distributions: Dividends from net realized gain on investments (.65) (1.07) (1.66) (.72) - Net asset value, end of period 18.89 19.27 20.28 17.61 14.42 Total Return (%) d 1.33 .37 25.81 28.12 15.36 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.41 2.54 2.75 5.44 8.09 f Ratio of net expenses to average net assets 1.95 1.95 1.95 1.95 1.95 f Ratio of net investment (loss) to average net assets (.68) (1.00) (.87) (.60) (.53) f Portfolio Turnover Rate 199.63 147.86 111.14 142.83 46.51 e Net Assets, end of period ($x 1,000) 3,684 1,920 720 49 33 a From December 20, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 16 Class I Shares Year Ended August 31, 2016 2015 2014 2013 2012 a Per Share Data ($): Net asset value, beginning of period 19.89 20.70 17.80 14.52 12.50 Investment Operations: Investment income—net b .06 .00 c .05 .07 .04 Net realized and unrealized gain (loss) on investments .42 d .26 d 4.53 4.03 1.98 Total from Investment Operations .48 .26 4.58 4.10 2.02 Distributions: Dividends from investment income—net - - (.02) (.10) - Dividends from net realized gain on investments (.65) (1.07) (1.66) (.72) - Total Distributions (.65) (1.07) (1.68) (.82) - Net asset value, end of period 19.72 19.89 20.70 17.80 14.52 Total Return (%) 2.37 1.42 27.00 29.43 16.16 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.32 1.37 1.61 4.05 7.13 f Ratio of net expenses to average net assets .95 .95 .95 .95 .95 f Ratio of net investment income to average net assets .29 .01 .24 .43 .40 f Portfolio Turnover Rate 199.63 147.86 111.14 142.83 46.51 e Net Assets, end of period ($x 1,000) 4,576 8,124 5,119 4,273 3,462 a From December 20, 2011 (commencement of operations) to August 31, 2012. b Based on average shares outstanding. c Amount represents less than $.01 per share. d In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. e Not annualized. f Annualized. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class Y Shares 2016 2015 a Per Share Data ($): Net asset value, beginning of period 19.90 20.58 Investment Operations: Investment income—net b .06 .01 Net realized and unrealized gain (loss) on investments .42 c (.69) Total from Investment Operations .48 (.68) Distributions: Dividends from net realized gain on investments (.65) - Net asset value, end of period 19.73 19.90 Total Return (%) 2.37 (3.30) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.68 2.62 e Ratio of net expenses to average net assets .95 .95 e Ratio of net investment income to average net assets .31 .12 e Portfolio Turnover Rate 199.63 147.86 Net Assets, end of period ($x 1,000) 1 1 a From May 1, 2015 (commencement of initial offering) to August 31, 2015. b Based on average shares outstanding. c In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the portfolio investments. d Not annualized. e Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Opportunistic U.S. Stock Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of August 31, 2016, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 19 NOTES TO FINANCIAL STATEMENTS (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 20 used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: 21 NOTES TO FINANCIAL STATEMENTS (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 25,687,615 - - Equity Securities - Foreign Common Stocks † 684,157 - - Exchange-Traded Funds 1,078,205 - - Mutual Funds 977,441 - - † See Statement of Investments for additional detailed categorizations. At August 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended August 31, 2016, The Bank of New York Mellon 22 earned $703 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended August 31, 2016 were as follows: Affiliated Investment Company Value 8/31/2015 ($) Purchases ($) Sales ($) Value 8/31/2016 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares - 8,993,440 8,133,171 860,269 3.2 Dreyfus Institutional Preferred Government Plus Money Market Fund † 197,658 12,525,758 12,606,244 117,172 .4 Total † Formerly Dreyfus Institutional Preferred Plus Money Market Fund. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2016, the fund did not incur any interest or penalties. 23 NOTES TO FINANCIAL STATEMENTS (continued) Each tax year in the four-year period ended August 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2016, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $10,992, accumulated capital losses $1,912,493 and unrealized appreciation $2,080,911. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2016. The fund has $1,912,493 of short-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2016 and August 31, 2015 were as follows: ordinary income $56,874 and $515,071, and long-term capital gains $1,092,130 and $469,039, respectively. During the period ended August 31, 2016, as a result of permanent book to tax differences, primarily due to dividend reclassification, the fund decreased accumulated undistributed investment income-net by $1,280 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2016, was approximately $17,800 with a related weighted average annualized interest rate of 1.25%. 24 NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from September 1, 2015 through January 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .95% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $122,057 during the period ended August 31, 2016. During the period ended August 31, 2016, the Distributor retained $3,939 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended August 31, 2016, Class C shares were charged $24,629 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2016 , Class A and Class C shares were charged $48,473 and $8,210, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of 25 NOTES TO FINANCIAL STATEMENTS (continued) transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended August 31, 2016, the fund was charged $12,548 for transfer agency services and $517 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $183. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended August 31, 2016, the fund was charged $13,211 pursuant to the custody agreement. During the period ended August 31, 2016, the fund was charged $9,967 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $17,862, Distribution Plan fees $2,362, Shareholder Services Plan fees $4,915, custodian fees $6,844, Chief Compliance Officer fees $6,416 and transfer agency fees $1,706, which are offset against an expense reimbursement currently in effect in the amount of $10,253. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2016, amounted to $61,299,603 and $64,538,944, respectively. At August 31, 2016 , the cost of investments for federal income tax purposes was $26,346,507; accordingly, accumulated net unrealized appreciation on investments was $2,080,911, consisting of $3,005,145 gross unrealized appreciation and $924,234 gross unrealized depreciation. 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Opportunistic U.S. Stock Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Opportunistic U.S. Stock Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2016, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for the each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2016 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Opportunistic U.S. Stock Fund at August 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 27, 2016 27 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended August 31, 2016 as qualifying for the corporate dividends received deduction. Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $56,874 represents the maximum amount that may be considered qualified dividend income. The fund also hereby reports $.0319 per share as a short-term capital gain distribution and $.6225 per share as a long-term capital gain distribution paid on December 8, 2015. Shareholders will receive notification in early 2017 of the percentage applicable to the preparation of their 2016 income tax returns. 28 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (73) Board Member (2006) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 49 ————— David P. Feldman (76) Board Member (1996) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 35 ————— Ehud Houminer (76) Board Member (1993) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 59 ————— 29 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Lynn Martin (76) Board Member (2012) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 35 ————— Robin A. Melvin (52) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (77) Board Member (2006) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 35 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L. Toia, Emeritus Board Member 30 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 136 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market, Municipal Bond and Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since September 1982. 31 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income and Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 161 portfolios). He is 59 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 61 investment companies (comprised of 156 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Distributor since 1997. 32 NOTES 33 For More Information Dreyfus Opportunistic U.S. Stock Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DOSAX Class C: DOSCX Class I: DOSIX Class Y: DOSYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6316AR0816 Dreyfus Strategic Value Fund ANNUAL REPORT August 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H EF U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Board Members Information 31 Officers of the Fund 33 F O R M O R EI N F O R M AT I O N Back Cover Dreyfus Strategic Value Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Strategic Value Fund, covering the 12-month period from September 1, 2015 through August 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite tumultuous swings in market sentiment stemming from global economic developments, stocks and bonds generally produced strong returns over the reporting period. During the fall of 2015, investors reacted cautiously to sluggish global economic growth, plummeting commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp declines in equities in January 2016, but investor sentiment soon improved when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices rebounded. Stocks mostly rallied over the ensuing months, driving several broad measures of stock market performance to new record highs. In the bond market, aggressively accommodative monetary policies and robust investor demand for current income sent yields of high-quality sovereign bonds lower and their prices higher. Recently we have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company and industry fundamentals. This development—along with wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets—suggests that selectivity may be a more important determinant of investment success over the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation September 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2015 through August 31, 2016, as provided by Brian C. Ferguson, John C. Bailer, and David S. Intoppa, Portfolio Managers Market and Fund Performance Overview For the 12-month period ended August 31, 2016, Dreyfus Strategic Value Fund’s Class A shares produced a total return of 8.26%, Class C shares returned 7.46%, Class I shares returned 8.52%, and Class Y shares returned 8.52%. 1 The fund’s benchmark, the Russell 1000 ® Value Index (the “Index”), produced a total return of 12.92% for the same period. 2 U.S. stocks achieved double-digit returns, on average, as a rally over the reporting period’s second half more than offset losses incurred over the first half. The fund lagged its benchmark, mainly due to security selection shortfalls in the financials, materials, and consumer staples sectors. The Fund’s Investment Approach The fund seeks capital appreciation. We identify potential investments through extensive quantitative and fundamental research. The fund will focus on individual stock selection (a “bottom-up” approach), emphasizing three key factors: value, displayed through quantitative screens tracking traditional measures — such as price-to-earnings, price-to-book, and price-to-sales ratios — that are analyzed and compared against the market; sound business fundamentals, in which a company’s balance sheet and income data are examined to determine the company’s financial history; and positive business momentum, where a company’s earnings and forecast changes are analyzed and sales and earnings trends are reviewed to determine the company’s financial condition or the presence of a catalyst that will trigger a price increase near- to mid-term. The fund typically sells a stock when we believe there is a more attractive alternative, the stock’s valuation is excessive, or there are deteriorating fundamentals, such as a loss of competitive advantage, a failure in management execution, or deteriorating capital structure. Stocks Advanced Strongly Despite Headwinds Stocks proved volatile over the final four months of 2015 when global investors grew more averse to risks in light of sluggish growth in international markets, and U.S. investors responded cautiously to the first increase in short-term U.S. interest rates in nearly a decade. In January 2016, disappointing economic data in China sparked severe declines in commodity prices, and investors worried that additional U.S. rate hikes might weigh on the domestic economic recovery. Consequently, U.S. stocks fell sharply during the month. The market changed direction in mid-February as investors responded positively to relatively strong U.S. economic data and better-than-expected corporate earnings. The market rally continued through the spring when commodity prices began to rebound, U.S. monetary policymakers refrained from implementing additional rate hikes, and overseas central banks further eased their monetary policies. Although a referendum in the United Kingdom to leave the European Union introduced renewed market turmoil in June, equities bounced back quickly, enabling the Index to record a double-digit total return for the reporting period overall. Financial Stocks Hurt by Low Interest Rates The move to negative short-term interest rates by central banks in Europe and Japan, as well as the lack of additional U.S. rate hikes, generally hurt the profit margins of banks, sending their stock prices broadly lower. The fund’s overweighted exposure to the financials sector and weakness among its holdings of diversified financial providers, capital markets companies, insurers, and consumer finance companies limited its participation in the market’s robust rally. The fund’s relative performance also was hampered by its stock selections in the materials sector, where fertilizer producers such as CF 3 DISCUSSION OF FUND PERFORMANCE (continued) Industries Holdings and Mosaic struggled with industrywide supply-and-demand issues. In the industrials sector, air carriers such as Delta Air Lines encountered concerns regarding overcapacity, and the fund did not hold winners such as General Electric. The fund achieved better relative results in the information technology sector, where semiconductor equipment maker Applied Materials benefited from a build-out of China’s microchip manufacturing capacity, and semiconductor manufacturers Microchip Technology and Texas Instruments saw rising demand for chips used in automobiles, appliances, and other devices. In addition, Cisco Systems gained value as customers upgraded to new products. Overweighted exposure aided relative performance in the telecommunication services sector, where industry leader AT&T climbed in the wake of its acquisition of a major satellite television provider. In the consumer staples sector, a merger of two rivals boosted the stock price of beverage maker Molson Coors Brewing, activist shareholders prompted margin improvements at PepsiCo , and higher profits supported shares of food producer Kellogg. Maintaining a Constructive Investment Posture We remain optimistic regarding global economic trends, as we expect the choppy U.S. recovery to continue and aggressive stimulus measures to boost activity in overseas markets. Interest rates should normalize gradually as the economic environment improves, helping financial companies achieve higher lending margins. As of the reporting period’s end, we have maintained overweighted exposure to the financials, information technology, materials, energy, and consumer discretionary sectors. In contrast, we have identified relatively few opportunities in areas we regard as richly valued, including utilities, real estate investment trusts, telecommunication services companies, industrial firms, and consumer staples companies. September 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions. The Russell 1000 ® Value Index is an unmanaged index which measures the performance of those Russell 1000 ® companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Strategic Value Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Russell 1000 Value Index † Source: Lipper Inc. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Strategic Value Fund on 8/31/06 to a $10,000 investment made in the Russell 1000 Value Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index uses company price-to-book ratios and long-term growth rates to calculate a composite ranking, which is used to determine if a stock is “growth” or “value.” Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 8/31/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) without sales charge 9/29/95 2.03% 12.49% 6.06% 9/29/95 8.26% 13.83% 6.69% Class C shares with applicable redemption charge † 5/31/01 6.53% 12.98% 5.90% without redemption 5/31/01 7.46% 12.98% 5.90% Class I shares 5/31/01 8.52% 14.11% 6.93% Class Y shares 7/1/13 8.52% 14.05% †† 6.80% †† Russell 1000 Value Index 12.92% 14.39% 6.08% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Value Fund from March 1, 2016 to August 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .98% for Class A, 1.73% for Class C, .73% for Class I and .73% for Class Y, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS August 31, 2016 Common Stocks - 99.8% Shares Value ($) Banks - 11.4% Bank of America 2,497,759 40,313,830 BB&T 334,188 12,866,238 Citigroup 605,841 28,922,849 Comerica 254,654 12,042,588 JPMorgan Chase & Co. 1,023,393 69,079,028 SunTrust Banks 373,526 16,461,291 Capital Goods - 6.8% Honeywell International 200,856 23,441,904 Northrop Grumman 71,344 15,129,922 Raytheon 325,826 45,657,997 United Technologies 218,347 23,238,671 Consumer Services - .8% Carnival 250,145 Diversified Financials - 13.3% Berkshire Hathaway, Cl. B 315,711 a 47,511,348 Charles Schwab 628,607 19,775,976 E*TRADE Financial 749,866 a 19,781,465 Goldman Sachs Group 187,714 31,810,014 Morgan Stanley 943,282 30,241,621 Raymond James Financial 213,064 12,393,933 Synchrony Financial 899,664 25,037,649 Voya Financial 825,786 24,145,983 Energy - 14.0% EOG Resources 426,902 37,776,558 Halliburton 651,053 28,001,790 Hess 432,657 23,493,275 Kinder Morgan 719,830 15,728,286 Occidental Petroleum 876,259 67,340,504 Phillips 66 323,550 b 25,382,498 Pioneer Natural Resources 129,763 23,234,065 Food, Beverage & Tobacco - 8.0% Archer-Daniels-Midland 368,928 16,144,289 Coca-Cola 661,545 28,730,899 8 Common Stocks - 99.8% (continued) Shares Value ($) Food, Beverage & Tobacco - 8.0% (continued) ConAgra Foods 485,415 22,625,193 Kellogg 236,426 19,436,581 Molson Coors Brewing, Cl. B 305,114 31,219,265 Mondelez International, Cl. A 169,643 7,637,328 Health Care Equipment & Services - 5.1% Abbott Laboratories 468,361 19,680,529 Boston Scientific 816,024 a 19,437,692 Humana 43,820 7,831,072 Laboratory Corporation of America Holdings 67,672 a 9,266,327 UnitedHealth Group 113,956 15,503,714 Zimmer Biomet Holdings 73,329 9,504,172 Insurance - 6.0% Allstate 226,769 15,637,990 Chubb 166,930 21,188,425 FNF Group 252,998 9,535,495 Hartford Financial Services Group 390,819 16,050,936 Prudential Financial 410,139 32,556,834 Materials - 5.0% CF Industries Holdings 470,025 12,220,650 Dow Chemical 146,314 7,848,283 Martin Marietta Materials 75,583 13,833,957 Packaging Corporation of America 199,654 15,698,794 Vulcan Materials 262,074 29,842,366 Media - 3.8% Omnicom Group 231,756 19,961,144 Time Warner 427,049 33,484,912 Viacom, Cl. B 169,938 6,855,299 Pharmaceuticals, Biotechnology & Life Sciences - 6.0% Bristol-Myers Squibb 131,737 7,560,386 Eli Lilly & Co. 234,509 18,233,075 Merck & Co. 603,300 37,881,207 Pfizer 901,232 31,362,874 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.8% (continued) Shares Value ($) Real Estate - 1.3% Communications Sales & Leasing 647,084 c Retailing - 1.0% Staples 1,863,538 Semiconductors & Semiconductor Equipment - 4.9% Applied Materials 919,407 27,435,105 Microchip Technology 510,317 b 31,593,725 Texas Instruments 276,441 19,223,707 Software & Services - 4.1% Alphabet, Cl. A 19,194 a 15,160,381 eBay 372,009 a 11,963,809 Oracle 591,824 24,394,985 Teradata 397,760 a 12,620,925 Technology Hardware & Equipment - 3.8% Cisco Systems 1,508,303 47,421,046 Corning 547,008 12,411,612 Telecommunication Services - 2.8% AT&T 1,066,768 Transportation - 1.7% Delta Air Lines 517,195 19,006,916 United Continental Holdings 156,528 a 7,890,577 Total Common Stocks (cost $1,348,275,516) Other Investment - .1% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,363,977) 1,363,977 d 10 Investment of Cash Collateral for Securities Loaned - 1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $15,350,019) 15,350,019 d Total Investments (cost $1,364,989,512) 100.9% Liabilities, Less Cash and Receivables (.9%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2016, the value of the fund’s securities on loan was $28,498,660 and the value of the collateral held by the fund was $29,127,299, consisting of cash collateral of $15,350,019 and U.S. Government & Agency securities valued at $13,777,280. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Energy 14.0 Diversified Financials 13.3 Banks 11.4 Food, Beverage & Tobacco 8.0 Capital Goods 6.8 Pharmaceuticals, Biotechnology & Life Sciences 6.0 Insurance 6.0 Health Care Equipment & Services 5.1 Materials 5.0 Semiconductors & Semiconductor Equipment 4.9 Software & Services 4.1 Technology Hardware & Equipment 3.8 Media 3.8 Telecommunication Services 2.8 Transportation 1.7 Real Estate 1.3 Money Market Investments 1.1 Retailing 1.0 Consumer Services .8 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES August 31, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $28,498,660)—Note 1(b): Unaffiliated issuers 1,348,275,516 1,576,409,072 Affiliated issuers 16,713,996 16,713,996 Cash 1,051,709 Receivable for investment securities sold 28,944,033 Dividends and securities lending income receivable 3,122,417 Receivable for shares of Common Stock subscribed 743,690 Prepaid expenses 62,914 1,627,047,831 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,149,867 Payable for investment securities purchased 29,563,156 Liability for securities on loan—Note 1(b) 15,350,019 Payable for shares of Common Stock redeemed 1,402,073 Interest payable—Note 2 287 Accrued expenses 240,190 47,705,592 Net Assets ($) 1,579,342,239 Composition of Net Assets ($): Paid-in capital 1,347,183,923 Accumulated undistributed investment income—net 17,104,718 Accumulated net realized gain (loss) on investments (13,079,958) Accumulated net unrealized appreciation (depreciation) on investments 228,133,556 Net Assets ($) 1,579,342,239 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 842,532,410 47,696,249 509,484,721 179,628,859 Shares Outstanding 23,354,759 1,410,861 14,089,059 4,967,298 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended August 31, 2016 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 36,021,575 Affiliated issuers 9,569 Income from securities lending—Note 1(b) 56,905 Total Income 36,088,049 Expenses: Management fee—Note 3(a) 11,281,713 Shareholder servicing costs—Note 3(c) 3,432,004 Distribution fees—Note 3(b) 369,860 Directors’ fees and expenses—Note 3(d) 119,516 Custodian fees—Note 3(c) 102,500 Registration fees 101,423 Prospectus and shareholders’ reports 91,015 Professional fees 81,169 Loan commitment fees—Note 2 16,224 Interest expense—Note 2 2,962 Miscellaneous 35,910 Total Expenses 15,634,296 Less—reduction in expenses due to undertaking—Note 3(a) (2,031,425) Less—reduction in fees due to earnings credits—Note 3(c) (6,280) Net Expenses 13,596,591 Investment Income—Net 22,491,458 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 19,173,104 Net unrealized appreciation (depreciation) on investments 82,566,457 Net Realized and Unrealized Gain (Loss) on Investments 101,739,561 Net Increase in Net Assets Resulting from Operations 124,231,019 See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2016 2015 Operations ($): Investment income—net 22,491,458 14,617,598 Net realized gain (loss) on investments 19,173,104 220,703,954 Net unrealized appreciation (depreciation) on investments 82,566,457 (244,418,336) Net Increase (Decrease) in Net Assets Resulting from Operations 124,231,019 Dividends to Shareholders from ($): Investment income—net: Class A (8,700,408) (7,856,213) Class C (131,423) (95,222) Class I (5,363,362) (4,941,242) Class Y (2,304,293) (2,606,561) Net realized gain on investments: Class A (111,293,637) (90,450,836) Class C (7,014,133) (5,883,979) Class I (54,195,811) (43,024,811) Class Y (23,284,466) (22,696,078) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 62,929,649 68,367,595 Class C 4,750,944 4,823,635 Class I 239,127,465 172,672,376 Class Y 51,388,951 54,092,395 Dividends reinvested: Class A 111,920,429 91,931,813 Class C 5,546,090 4,641,705 Class I 57,225,539 45,914,899 Class Y 10,295,602 9,641,172 Cost of shares redeemed: Class A (158,297,103) (145,900,093) Class C (11,949,165) (8,906,929) Class I (154,953,764) (172,509,948) Class Y (89,324,013) (52,419,012) Increase (Decrease) in Net Assets from Capital Stock Transactions 128,660,624 72,349,608 Total Increase (Decrease) in Net Assets 40,604,110 Net Assets ($): Beginning of Period 1,538,738,129 1,653,040,247 End of Period 1,579,342,239 1,538,738,129 Undistributed investment income—net 17,104,718 11,126,296 14 Year Ended August 31, 2016 2015 Capital Share Transactions (Shares): Class A Shares sold 1,797,542 1,672,858 Shares issued for dividends reinvested 3,263,943 2,357,831 Shares redeemed (4,574,517) (3,564,561) Net Increase (Decrease) in Shares Outstanding 486,968 466,128 Class C Shares sold 144,175 125,361 Shares issued for dividends reinvested 171,652 125,350 Shares redeemed (369,177) (230,203) Net Increase (Decrease) in Shares Outstanding 20,508 Class I a Shares sold 6,926,397 4,172,427 Shares issued for dividends reinvested 1,667,897 1,177,003 Shares redeemed (4,606,783) (4,276,490) Net Increase (Decrease) in Shares Outstanding 3,987,511 1,072,940 Class Y a Shares sold 1,539,436 1,321,083 Shares issued for dividends reinvested 300,076 247,146 Shares redeemed (2,462,907) (1,283,539) Net Increase (Decrease) in Shares Outstanding 284,690 a During the period ended August 31, 2016, 28,618 Class Y shares representing $996,583 were exchanged for 28,618 Class I shares. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended August 31, Class A Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 38.49 43.34 37.27 29.28 26.27 Investment Operations: Investment income—net a .50 .33 .35 .40 .30 Net realized and unrealized gain (loss) on investments 2.41 (.66) 8.03 7.97 2.91 Total from Investment Operations 2.91 (.33) 8.38 8.37 3.21 Distributions: Dividends from investment income—net (.39) (.36) (.26) (.38) (.20) Dividends from net realized gain on investments (4.93) (4.16) (2.05) - - Total Distributions (5.32) (4.52) (2.31) (.38) (.20) Net asset value, end of period 36.08 38.49 43.34 37.27 29.28 Total Return (%) b 8.26 (.90) 23.09 28.82 12.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.12 1.11 1.12 1.14 1.20 Ratio of net expenses to average net assets .98 .98 .98 .98 .98 Ratio of net investment income to average net assets 1.42 .81 .88 1.19 1.07 Portfolio Turnover Rate 80.82 96.32 67.00 76.28 95.38 Net Assets, end of period ($ x 1,000) 842,532 880,116 970,817 1,065,660 875,703 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 16 Year Ended August 31, Class C Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 36.35 41.17 35.54 27.93 25.05 Investment Operations: Investment income—net a .22 .02 .05 .14 .08 Net realized and unrealized gain (loss) on investments 2.26 (.61) 7.63 7.62 2.80 Total from Investment Operations 2.48 (.59) 7.68 7.76 2.88 Distributions: Dividends from investment income—net (.09) (.07) - (.15) - Dividends from net realized gain on investments (4.93) (4.16) (2.05) - - Total Distributions (5.02) (4.23) (2.05) (.15) - Net asset value, end of period 33.81 36.35 41.17 35.54 27.93 Total Return (%) b 7.46 (1.65) 22.17 27.87 11.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.89 1.87 1.88 1.91 1.97 Ratio of net expenses to average net assets 1.73 1.73 1.73 1.73 1.73 Ratio of net investment income to average net assets .67 .06 .12 .45 .32 Portfolio Turnover Rate 80.82 96.32 67.00 76.28 95.38 Net Assets, end of period ($ x 1,000) 47,696 53,226 59,442 50,665 47,824 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class I Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 38.58 43.45 37.36 29.34 26.30 Investment Operations: Investment income—net a .58 .43 .47 .48 .37 Net realized and unrealized gain (loss) on investments 2.42 (.66) 8.03 7.99 2.90 Total from Investment Operations 3.00 (.23) 8.50 8.47 3.27 Distributions: Dividends from investment income—net (.49) (.48) (.36) (.45) (.23) Dividends from net realized gain on investments (4.93) (4.16) (2.05) - - Total Distributions (5.42) (4.64) (2.41) (.45) (.23) Net asset value, end of period 36.16 38.58 43.45 37.36 29.34 Total Return (%) 8.52 (.66) 23.40 29.18 12.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 .87 .84 .95 .97 Ratio of net expenses to average net assets .73 .73 .73 .73 .73 Ratio of net investment income to average net assets 1.67 1.05 1.14 1.45 1.33 Portfolio Turnover Rate 80.82 96.32 67.00 76.28 95.38 Net Assets, end of period ($ x 1,000) 509,485 389,711 392,260 317,800 179,900 a Based on average shares outstanding. See notes to financial statements. 18 Year Ended August 31, Class Y Shares 2016 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 38.58 43.45 37.36 36.70 Investment Operations: Investment income—net b .59 .44 .32 .08 Net realized and unrealized gain (loss) on investments 2.41 (.67) 8.18 .58 Total from Investment Operations 3.00 (.23) 8.50 .66 Distributions: Dividends from investment income—net (.49) (.48) (.36) - Dividends from net realized gain on investments (4.93) (4.16) (2.05) - Total Distributions (5.42) (4.64) (2.41) - Net asset value, end of period 36.16 38.58 43.45 37.36 Total Return (%) 8.52 (.66) 23.40 1.80 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 .79 .78 .83 d Ratio of net expenses to average net assets .73 .73 .73 .73 d Ratio of net investment income to average net assets 1.67 1.07 .87 1.21 d Portfolio Turnover Rate 80.82 96.32 67.00 76.28 Net Assets, end of period ($ x 1,000) 179,629 215,685 230,522 1 a From July 1, 2013 (commencement of initial offering) to August 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Strategic Value Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 700 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (300 million shares authorized), Class C (100 million shares authorized), Class I (200 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 20 The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 21 NOTES TO FINANCIAL STATEMENTS (continued) used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: 22 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 1,576,409,072 - - Mutual Funds 16,713,996 - - † See Statement of Investments for additional detailed categorizations. At August 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended August 31, 2016, The Bank of New York Mellon earned $14,879 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in 23 NOTES TO FINANCIAL STATEMENTS (continued) affiliated investment companies during the period ended August 31, 2016 were as follows: Affiliated Investment Company Value 8/31/2015 ($) Purchases ($) Sales ($) Value 8/31/2016 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares - 206,479,175 191,129,156 15,350,019 1.0 Dreyfus Institutional Preferred Government Plus Money Market Fund † 2,203,251 285,600,259 286,439,533 1,363,977 .1 Total † Formerly Dreyfus Institutional Preferred Plus Money Market Fund. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2016, the fund did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. 24 At August 31, 2016, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $16,888,808, undistributed capital gains $2,354,926, accumulated capital losses $2,827,632 and unrealized appreciation $215,742,214. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. As a result of the fund’s merger with Dreyfus Large Cap Value Fund, capital losses of $2,827,632 are available to offset future realized gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual limitation. Of this acquired capital loss, $1,668,025 will expire in fiscal year 2017 and $1,159,607 will expire in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2016 and August 31, 2015 were as follows: ordinary income $25,374,554 and $46,163,797, and long-term capital gains $186,912,979 and $131,391,145, respectively. During the period ended August 31, 2016, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $13,550 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to 25 NOTES TO FINANCIAL STATEMENTS (continued) pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2016 was approximately $226,800 with a related weighted average annualized interest rate of 1.30%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from September 1, 2015 through January 1, 2017 to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of Class A, Class C, Class I and Class Y shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .98%, 1.73%, .73% and .73% of the value of the respective class’ average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $2,031,425 during the period ended August 31, 2016. During the period ended August 31, 2016, the Distributor retained $16,477 from commissions earned on sales of the fund’s Class A shares and $2,823 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended August 31, 2016, Class C shares were charged $369,860 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2016 , Class A and Class C shares were charged $2,103,393 and $123,287, respectively, pursuant to the Shareholder Services Plan. 26 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended August 31, 2016, the fund was charged $258,968 for transfer agency services and $18,190 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $6,280. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended August 31, 2016, the fund was charged $102,500 pursuant to the custody agreement. During the period ended August 31, 2016, the fund was charged $9,967 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $993,982, Distribution Plan fees $30,234, Shareholder Services Plan fees $187,496, custodian fees $49,796, Chief Compliance Officer fees $6,416 and transfer agency fees $46,498, which are offset against an expense reimbursement currently in effect in the amount of $164,555. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2016, amounted to $1,219,480,833 and $1,280,760,940, respectively. At August 31, 2016 , the cost of investments for federal income tax purposes was $1,377,380,854; accordingly, accumulated net unrealized appreciation on investments was $215,742,214, consisting of $248,679,525 27 NOTES TO FINANCIAL STATEMENTS (continued) gross unrealized appreciation and $32,937,311 gross unrealized depreciation. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Strategic Value Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Strategic Value Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2016, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2016 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Strategic Value Fund at August 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York October 27, 2016 29 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended August 31, 2016 as qualifying for the corporate dividends received deduction. Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $25,374,554 represents the maximum amount that may be considered qualified dividend income. The fund also hereby reports $.2233 per share as a short-term capital gain distribution and $4.7028 per share as a long-term capital gain distribution paid on December 8, 2015. Shareholders will receive notification in early 2017 of the percentage applicable to the preparation of their 2016 income tax returns. 30 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (73) Board Member (2006) Principal Occupation During Past 5 Years: · Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 49 ————— David P. Feldman (76) Board Member (1996) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1985-present) Other Public Company Board Memberships During Past 5 Years: · BBH Mutual Funds Group (5 registered mutual funds), Director (1992-2014) No. of Portfolios for which Board Member Serves: 35 ————— Ehud Houminer (76) Board Member (1993) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 59 ————— 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Lynn Martin (76) Board Member (2012) Principal Occupation During Past 5 Years: · President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5 Years: · AT&T, Inc., a telecommunications company, Director (1999-2012) · Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) No. of Portfolios for which Board Member Serves: 35 ————— Robin A. Melvin (52) Board Member (2012) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (77) Board Member (2006) Principal Occupation During Past 5 Years: · Editor-in-Chief Emeritus of The New Republic Magazine (2011-2012) (previously, Editor-in-Chief, 1974-2011) · Director of TheStreet.com, a financial information service on the web (1996-2010) · Lecturer at Harvard University (1969-2012) No. of Portfolios for which Board Member Serves: 35 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L. Toia, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 136 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market, Municipal Bond and Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since September 1982. 33 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income and Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 161 portfolios). He is 59 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 61 investment companies (comprised of 156 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Distributor since 1997. 34 NOTES 35 NOTES 36 NOTES 37 For More Information Dreyfus Strategic Value Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: Class A:DAGVX Class C:DCGVXClass I:DRGVX Class Y:DRGYX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0257AR0816 Dreyfus Structured Midcap Fund ANNUAL REPORT August 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 30 Important Tax Information 31 Board Members Information 32 Officers of the Fund 34 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Structured Midcap Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Structured Midcap Fund, covering the 12-month period from September 1, 2015 through August 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite tumultuous swings in market sentiment stemming from global economic developments, stocks and bonds generally produced strong returns over the reporting period. During the fall of 2015, investors reacted cautiously to sluggish global economic growth, plummeting commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp declines in equities in January 2016, but investor sentiment soon improved when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices rebounded. Stocks mostly rallied over the ensuing months, driving several broad measures of stock market performance to new record highs. In the bond market, aggressively accommodative monetary policies and robust investor demand for current income sent yields of high-quality sovereign bonds lower and their prices higher. Recently we have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company and industry fundamentals. This development—along with wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets—suggests that selectivity may be a more important determinant of investment success over the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation September 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2015 through August 31, 2016, as provided by C. Wesley Boggs, William S. Cazalet, CAIA, and Ronald P. Gala, CFA, Portfolio Managers Market and Fund Performance Overview For the 12-month period ended August 31, 2016, Dreyfus Structured Midcap Fund’s Class A shares produced a total return of 6.27%, Class C shares returned 5.50%, Class I shares returned 6.54%, and Class Y shares returned 6.71%. 1 In comparison, the Standard & Poor’s MidCap 400 ® Index (the “S&P 400 Index”), the fund’s benchmark, produced a total return of 12.33%. 2 Mid-cap stocks achieved double-digit returns, on average, as a rally over the reporting period’s second half more than erased losses from the first half. The fund lagged its benchmark, mainly due to security selection shortfalls in the financials and industrials sectors. The Fund’s Investment Approach The fund seeks long-term capital growth. To pursue this goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in the stocks of companies included in the S&P 400 Index or the Russell Midcap ® Index. The fund invests principally in common stocks, but the fund’s equity investments may also include preferred stocks, convertible securities of U.S. and foreign issuers, including those purchased in initial public offerings, and securities issued by real estate investment trusts (REITs). We construct the portfolio through a “bottom-up” structured approach focusing on stock selection as opposed to making proactive decisions as to industry sector exposure. The approach seeks to identify undervalued securities through a quantitative process that ranks stocks based on value measures, behavioral/momentum factors, and earnings quality metrics. Stocks Advanced Strongly Despite Global Headwinds Stocks proved volatile over the final four months of 2015 when global investors grew more averse to risks in light of sluggish international growth, and U.S. investors responded cautiously to the first increase in short-term U.S. interest rates in nearly a decade. In January 2016, disappointing economic data in China sparked sharp declines in commodity prices, and investors worried that additional U.S. rate hikes might weigh on the domestic economic recovery. Consequently, stocks across all capitalization ranges fell sharply during the month. The market changed direction in mid-February as investors responded to relatively strong U.S. economic data and better-than-expected corporate earnings. The market rally continued through the spring when commodity prices began to rebound, U.S. monetary policymakers refrained from implementing additional rate hikes, and some major central banks further eased their monetary policies. Although a referendum in the United Kingdom to leave the European Union introduced renewed market turmoil in late June, equities bounced back quickly, enabling the S&P 400 Index to post solid returns for the reporting period overall. Income-Oriented Stocks Led Market’s Advance In a market environment motivated mainly by changing investor sentiment, companies exhibiting the fundamental characteristics considered by the fund’s quantitative process were 3 DISCUSSION OF FUND PERFORMANCE (continued) generally not rewarded to the extent they have been in the past. Investors seeking higher levels of income than were available from high-quality sovereign bonds turned to dividend-paying stocks in traditionally defensive market sectors, such as utilities. Consequently, the fund’s security selections generally lagged market averages. Results in the real estate industry were further undermined by our stock selections among REITs as the fund did not own some of the better-performing REITs in the benchmark. In the financials sector, investment manager Affiliated Managers Group lost value after reducing its earnings guidance in a generally poor environment for capital markets companies. Relative performance in the industrials sector was undermined by overweighted exposure to air carriers, such as JetBlue Airways, that were hard hit during the period and underperformed our expectations. Among individual stocks, oil refiner Western Refining, which acquired Northern Tier Energy during the period, declined due to a challenging environment for refining margins, and wholesale grocery distributor Supervalu struggled with lower sales volumes. The information technology sector produced better relative results. The fund benefited from fortunate timing in trades of Internet registry company VeriSign, which fared well amid strong domain-name renewal activity and rising international demand for .com and .net web addresses. In the consumer discretionary sector, bedding provider Tempur Sealy International rallied strongly after the fund established a position during the reporting period’s second half. The fund’s top individual performer for the reporting period was food ingredients provider Ingredion, which announced better-than-expected earnings over two consecutive quarters. Maintaining a Focus on Fundamentals As of the reporting period’s end, our quantitative models have continued to identify what we believe are attractive investment opportunities across a broad spectrum of mid-cap companies and industry groups. Indeed, recent bouts of volatility have provided opportunities to purchase the stocks of companies ranked highly by our process. When the fund’s holdings reach what we perceive to be fuller valuations, we expect to replace them with high-quality companies that display then-currently attractive valuations in our model. In addition, we continue to maintain a broadly diversified portfolio. September 15, 2016 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s MidCap 400 ® Index is a widely accepted, unmanaged total return index measuring the performance of the midsized company segment of the U.S. market. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Structured Midcap Fund Class A shares, Class C shares, Class I shares and Class Y shares with the Standard & Poor’s MidCap 400 Index † Source: Lipper Inc. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Structured Midcap Fund on 8/31/06 to a $10,000 investment made in the Standard & Poor’s MidCap 400 Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Unlike a mutual fund, the index is not subject to charges, fees and other expenses. Investors cannot invest directly in any Index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 8/31/16 Inception
